Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue.
Authorization for this examiner’s amendment was given in a telephone interview with Ryan Sharp on 4/26/22.

The application has been amended as follows:
Independent claim 10 is amended so that the claims appear as follows:

10. (Currently amended) A method, comprising: 
controlling, by a plurality of devices, a plurality of photovoltaic panels, wherein each respective device in the plurality of the devices has: 
a switch to control output of electricity generated by a respective photovoltaic panel to which the respective device is locally coupled, and 
a controller to transmit and receive information; and 
communicating, by a computing apparatus, with the controllers in the plurality of devices and with a detector in a photovoltaic system having the photovoltaic panels controlled by the plurality of the devices; and 
detecting, by the detector, a presence of unusual behavior in the photovoltaic system, 
in response to the detector detecting the presence of the unusual behavior in the photovoltaic system: 3Serial No. 17/001,485Response to Non-Final Office Action 
instructing, by the computing apparatus via the communicating, the controllers to change operations of the photovoltaic panels; 
receiving, in the computing apparatus via the communicating, detecting results from the detector responsive to changes in the operations of the photovoltaic panels; and 
identifying, by the computing apparatus, a location of the unusual behavior within the photovoltaic system based on changes in 

Response to Arguments
Applicant’s arguments with respect to the grounds of rejection of claims 1-20 based on 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection of claims 1-20 based on 35 U.S.C. 112(b) has been withdrawn. The examiner has interpreted “unusual behavior" as “voltage changes or changes of frequency spectrum that indicates of presence of arcing” according to the arguments in the response.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: computing apparatus in claim 1, 5, 6 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

REASONS FOR ALLOWANCE
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-9
Regarding claim 1, the prior art of record, Zuercher et al. (US 20110301772) discloses a system comprising a plurality of inputs, each of the plurality of inputs being for one of the plurality of strings; a plurality of outputs, each of the plurality of outputs being for one of the plurality of strings; a plurality of current sensors, each of the plurality of current sensors being structured to sense current flowing between a corresponding pair of one of the plurality of inputs and one of the plurality of outputs; a switch electrically connected between a first node electrically connected to the plurality of outputs and a second node; and a processor cooperating with the plurality of current sensors and the switch, and being structured to provide at least one of over current protection, arc fault protection, reverse current protection and feed forward protection for an array formed by the plurality of strings (Zuercher, [0003], Fig. 1, and [0068]-[0071]). The prior art of record, Blades (US 20020130668) discloses a system includes three devices that can be used in combination or alone. A first device applies a current to a wire while grounding the remaining wires of the set of wires so as to cause the parallel arc, the first device being adapted to locate the parallel arcing fault using one or more leading edges of one or more electromagnetic waveforms being conducted on the wire under test. A second device comprises a controller and two or more receivers, each receiver being electrically coupled to the controller for receiving one or more leading edges of one or more electromagnetic waveforms being radiated by the parallel arcing fault. A third device senses one or more leading edges of one or more electromagnetic waveforms as well as the ultrasonic emissions emitted from the parallel arcing fault (Blades, see [0014] and [0092]).
However, regarding claim 1, the combination of prior arts does not describe:
a switch to control output of electricity generated by a respective photovoltaic panel to which the respective device is locally coupled, and a controller to transmit and receive information; and a computing apparatus in communication with controllers in the plurality of devices and in communication with a detector in a photovoltaic system having photovoltaic panels controlled by the plurality of the devices; wherein in response to the detector detecting unusual behavior in the photovoltaic system, the computing apparatus communicates with the controllers to change operations of the photovoltaic panels and identifies a location of the unusual behavior within the photovoltaic system based on responses of the detector as results of changes in the operations of the photovoltaic panels

Claims 10-18
Regarding claim 10, the prior art of record, Zuercher et al. (US 20110301772) discloses a method for operating a system comprising a plurality of inputs, each of the plurality of inputs being for one of the plurality of strings; a plurality of outputs, each of the plurality of outputs being for one of the plurality of strings; a plurality of current sensors, each of the plurality of current sensors being structured to sense current flowing between a corresponding pair of one of the plurality of inputs and one of the plurality of outputs; a switch electrically connected between a first node electrically connected to the plurality of outputs and a second node; and a processor cooperating with the plurality of current sensors and the switch, and being structured to provide at least one of over current protection, arc fault protection, reverse current protection and feed forward protection for an array formed by the plurality of strings (Zuercher, [0003], Fig. 1, and [0068]-[0071]). The prior art of record, Blades (US 20020130668) discloses a method for operating a system includes three devices that can be used in combination or alone. A first device applies a current to a wire while grounding the remaining wires of the set of wires so as to cause the parallel arc, the first device being adapted to locate the parallel arcing fault using one or more leading edges of one or more electromagnetic waveforms being conducted on the wire under test. A second device comprises a controller and two or more receivers, each receiver being electrically coupled to the controller for receiving one or more leading edges of one or more electromagnetic waveforms being radiated by the parallel arcing fault. A third device senses one or more leading edges of one or more electromagnetic waveforms as well as the ultrasonic emissions emitted from the parallel arcing fault (Blades, see [0014] and [0092]).
However, regarding claim 10, the combination of prior arts does not describe:
controlling, by a plurality of devices, a plurality of photovoltaic panels, wherein each respective device in the plurality of the devices has: a switch to control output of electricity generated by a respective photovoltaic panel to which the respective device is locally coupled, and a controller to transmit and receive information; and communicating, by a computing apparatus, with the controllers in the plurality of devices and with a detector in a photovoltaic system having the photovoltaic panels controlled by the plurality of the devices; and in response to the detector detecting presence of unusual behavior in the photovoltaic system: 3Serial No. 17/001,485Response to Non-Final Office Action instructing, by the computing apparatus via the communicating, the controllers to change operations of the photovoltaic panels; receiving, in the computing apparatus via the communicating, detecting results from the detector responsive to changes in the operations of the photovoltaic panels; and identifying, by the computing apparatus, a location of the unusual behavior within the photovoltaic system based on changes in the detecting results responsive to the changes in the operations of the photovoltaic panels

Claims 19-20
Regarding claim 19, the prior art of record, Zuercher et al. (US 20110301772) discloses a system comprising a plurality of inputs, each of the plurality of inputs being for one of the plurality of strings; a plurality of outputs, each of the plurality of outputs being for one of the plurality of strings; a plurality of current sensors, each of the plurality of current sensors being structured to sense current flowing between a corresponding pair of one of the plurality of inputs and one of the plurality of outputs; a switch electrically connected between a first node electrically connected to the plurality of outputs and a second node; and a processor cooperating with the plurality of current sensors and the switch, and being structured to provide at least one of over current protection, arc fault protection, reverse current protection and feed forward protection for an array formed by the plurality of strings (Zuercher, [0003], Fig. 1, and [0068]-[0071]). The prior art of record, Blades (US 20020130668) discloses a system includes three devices that can be used in combination or alone. A first device applies a current to a wire while grounding the remaining wires of the set of wires so as to cause the parallel arc, the first device being adapted to locate the parallel arcing fault using one or more leading edges of one or more electromagnetic waveforms being conducted on the wire under test. A second device comprises a controller and two or more receivers, each receiver being electrically coupled to the controller for receiving one or more leading edges of one or more electromagnetic waveforms being radiated by the parallel arcing fault. A third device senses one or more leading edges of one or more electromagnetic waveforms as well as the ultrasonic emissions emitted from the parallel arcing fault (Blades, see [0014] and [0092]).
However, regarding claim 19, the combination of prior arts does not describe:
a computing apparatus in communication with controllers in a plurality of devices and in communication with a detector in a photovoltaic system having a plurality of photovoltaic panels controlled by the plurality of the devices, wherein each respective device in the plurality of the devices has: a switch to control output of electricity generated by a respective photovoltaic panel to which the respective device is locally coupled, and a controller to transmit and receive information; and wherein in response to the detector detecting presence of unusual behavior in the photovoltaic system, the computing apparatus communicates with the controllers to change operations of the photovoltaic panels and identifies a location of the unusual behavior within the photovoltaic system based on responses of the detector as results of changes in the operations of the photovoltaic panels
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LINJASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117